Fearer, J. Tins claim arises by reason of the lapse of an appropriation prior to the payment of an amount due claimant, Armour Research Foundation of Illinois Institute of Technology, by the State of Illinois. At the time the appropriation lapsed, there were sufficient unexpended funds available to cover the amount of the claim. The record consists of the complaint, stipulation, motion for leave to waive the filing of briefs, together with attached consent of the Attorney General, and order of the Court directing that neither claimant nor respondent be required to file a brief. There is attached to the complaint a bill of particulars, in which the claim is set forth in detail. A stipulation has been entered into between the attorney for claimant and the Attorney General’s office for respondent, wherein it is stipulated that the complaint correctly sets forth services and charges therefor, and all pertinent matters, and that claimant is justly entitled to the amount therein claimed from the State of Illinois, after allowing all just credits. The basis for the claim is in accordance with the terms of requisition No. MTS 58-34, wherein respondent sought the scientific services and materials to be supplied by claimant, as needed and when available, for technical assistance in design or modification of the Cartographotron, revision and audit of schematic diagrams of the Cartographotron as assembled and drawn by the Chicago Area Transportation Study, assistance and preparation of a complete preventative maintenance schedule for the Cartographotron, and assistance in the assembly and completion of an operation manual for the Cartographotron. The amount remaining due, and for which the claim is filed, is $259.63. The claim of Armour Research Foundation of Illinois Institute of Technology is, therefore, allowed in the sum of $259.63.